United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1210
Issued: June 3, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 26, 2020 appellant filed a timely appeal from an April 24, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $19,667.43 for which she was without fault
because she concurrently received FECA wage-loss compensation and Social Security
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 24, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

Administration (SSA) age-related retirement benefits for the period October 1, 2017 through
October 12, 2019 without an appropriate offset; (2) whether it properly denied waiver of recovery
of the overpayment; and (3) whether OWCP properly required recovery of the overpayment by
deducting $445.00 from appellant’s continuing compensation payments every 28 days.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On February 3, 2000 appellant, then a 44-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that she became entangled in a screen door and fell while in the
performance of duty. She stopped work that day. OWCP accepted appellant’s claim for cervical
and lumbar sprains, bilateral shoulder strains, bilateral bucket handle tear of the medial meniscus,
degenerative cervical and lumbar disc disease, and bilateral chondromalacia patellae. Appellant
underwent several surgical procedures, which OWCP authorized. OWCP paid appellant wageloss compensation on the periodic rolls effective March 20, 2000. A Notification of Personnel
Action, PS Form 50, dated April 6, 2010 identified appellant’s retirement plan as Federal
Employees Retirement System (FERS).
On October 10, 2019 OWCP received a FERS/SSA dual benefits calculation worksheet
from SSA dated October 7, 2019. This form related the following SSA benefit rates with a FERS
offset and without a FERS offset from October 2017 through December 2018: beginning
October 2017, the SSA rate with FERS was $1,058.70 and without FERS was $278.50; beginning
December 2017, the SSA rate with FERS was $1,079.80 and without FERS was $284.00;
beginning December 2018, the SSA rate with FERS was $1,110.00 and without FERS was
$291.90.
On October 15, 2019 OWCP advised appellant that it would review her case to determine
whether she had been receiving a prohibited dual benefit. It noted that if SSA had confirmed that
a portion of her SSA age-related retirement benefits were attributed to her years of federal service
as an employee under the FERS program, then that portion would require an offset from her FECA
compensation benefits.
On November 4, 2019 OWCP prepared a FERS offset calculation worksheet wherein it
noted the calculation of appellant’s SSA/FERS offset overpayment from October 1, 2017 through
October 12, 2019. The total overpayment was determined to be $19,667.43. OWCP found that
appellant received an overpayment in the amount of $1,568.97 during the period October 1 through
November 30, 2017; $9,575.84 during the period December 1, 2017 through November 30, 2018;
and $8,522.62 for the period December 1, 2018 through October 12, 2019. Based on information
provided by SSA regarding, the amount of her age-related retirement benefits, which were
attributable to federal service, OWCP adjusted appellant’s FECA wage-loss compensation
effective October 13, 2019.
3

Docket No. 04-1297 (issued October 15, 2004).

2

In a November 5, 2019 letter, OWCP notified appellant that her FECA benefits were being
adjusted based on the FERS portion of SSA benefits that were attributable to federal service. It
advised appellant that she would receive $1,833.37 in FECA wage-loss compensation every four
weeks after the SSA offset.
On November 20, 2019 OWCP issued a preliminary overpayment determination finding
that an overpayment of compensation in the amount of $19,667.43 had been created. It explained
that the overpayment occurred because the SSA age-related retirement benefits appellant received
from October 1, 2017 through October 12, 2019 were partially based on credits earned while
working for the Federal Government, and that this portion of her SSA benefits constituted a
prohibited dual benefit. OWCP found appellant without fault in the creation of the overpayment
and forwarded an overpayment action request form and an overpayment recovery questionnaire
(Form OWCP-20) for her completion. It requested that she provide supporting financial
documentation, including income tax returns, bank account statements, bills and cancelled checks,
pay slips, and any other records to support her reported income and expenses. Additionally,
OWCP notified her that, within 30 days of the date of the letter, she could request a telephone
conference, a final decision based on the written evidence, or a prerecoupment hearing.
In an overpayment action request form dated December 12, 2019, appellant requested that
OWCP make a decision on the written evidence regarding possible waiver and recovery of the
overpayment, which had occurred through no fault of her own. She also indicated that she could
not afford to repay the overpayment. On an attached Form OWCP-20 dated December 12, 2019
appellant reported a total monthly income of $2,943.37. She noted that she supported, by
sometimes helping out, her 72-year-old sister and 43-year-old son. Appellant reported total
monthly household expenses of $5,919.25. She indicated that she had $125.00 in cash, $11,172.17
in her checking account; and approximately $879.00 in savings, for total assets of $12,176.17.
Appellant submitted limited documentation of income and expenses, consisting of receipts of
payments from a healthcare provider, totaling $50.98, and an invoice from AAA battery for
$140.00.4
By decision dated April 24, 2020, OWCP finalized its preliminary overpayment
determination, finding that appellant received an overpayment of compensation in the amount of
$19,667.43 as she concurrently received FECA wage-loss compensation and SSA age-related
retirement benefits for the period October 1, 2017 through October 12, 2019.5 It further found that
she was without fault in the creation of the overpayment, but denied waiver of recovery of the
overpayment because the evidence of record was insufficient to establish that recovery of an
overpayment would defeat the purpose of FECA or would be against equity and good conscience.
OWCP required recovery of the overpayment by deducting $445.00 every 28 days from
appellant’s continuing compensation payments.
4
In a March 11, 2020 letter, OWCP informed appellant that per a February 6, 2020 letter from Office of Personnel
Management (OPM) she had received dual benefits of retirement and FECA compensation for the period October 1
through November 21, 2011 for an overpayment of $2,958.00. It noted that, beginning March 1, 2020, $100.00 would
be deducted every four weeks from her FECA compensation payments until the overpayment is repaid in full.
5
OWCP indicated that November 12, 2019 was the end period of the overpayment. This, however, appears to be
a typographical error as the correct date was October 12, 2019.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.6 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.7
Section 10.421(d) of OWCP’s implementing regulations requires that OWCP reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.8 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit.9
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $19,667.43, for which she was without fault, because she
concurrently received FECA wage-loss compensation and Social Security Administration (SSA)
age-related retirement benefits for the period October 1, 2017 through October 12, 2019 without
an appropriate offset.10
The evidence of record indicates that, while appellant was receiving compensation for
wage-loss compensation benefits under FECA, she was also receiving SSA age-related retirement
benefits based upon her federal service. A claimant cannot receive both compensation for wageloss compensation benefits under FECA and SSA age-related retirement benefits attributable to
federal service for the same period.11 The information provided by SSA established that appellant
received SSA age-related retirement benefits that were attributable to federal service during the
period October 1, 2017 through October 12, 2019. Consequently, the Board finds that fact of
overpayment has been established.
To determine the amount of the overpayment, the portion of SSA’s benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA age-related retirement benefits that were attributable to
6

5 U.S.C. § 8102(a).

7

Id. at § 8116.

8
20 C.F.R. § 10.421(d); see P.B., Docket No. 20-0862 (issued November 25, 2020); see S.M., Docket No. 17-1802
(issued August 20, 2018); L.J., 59 ECAB 264 (2007).
9

FECA Bulletin No. 97-09 (issued February 3, 1997); see P.B., id.; see also N.B., Docket No. 18-0795 (issued
January 4, 2019).
10

R.C., Docket No. 19-0845 (issued February 3, 2020); A.F., Docket No. 19-0054 (issued June 12, 2019).

11

Supra note 9.

4

federal service. SSA provided its rates with FERS and without FERS for specific periods from
October 1, 2017 through December 2018. OWCP provided its calculations for each relevant
period based on SSA’s worksheet and properly determined that she received an overpayment in
the amount of $19,667.43. The Board thus finds that appellant received prohibited dual benefits
for the period October 1, 2017 through October 12, 2019 totaling $19,667.43.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.12
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that
rests within OWCP’s discretion pursuant to statutory guidelines.13
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP.14 Additionally, recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship in attempting to repay the
debt or when an individual, in reliance on such payment or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.15
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.16 Failure to submit the requested information

12
5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; see M.C., Docket No. 19-0699 (issued
February 12, 2020); A.F., supra note 10.
13

A.C., Docket No. 18-1550 (issued February 21, 2019); see Robert Atchison, 41 ECAB 83, 87 (1989).

14

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).
15

Id. at § 10.437(a)(b).

16

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

5

within 30 days of the request shall result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished.17
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.18
The Board finds that appellant has not established that recovery of the overpayment would
defeat the purpose of FECA because she has not provided the necessary supporting financial
information. Appellant submitted a completed Form OWCP-20 on December 12, 2019 and noted
a total monthly income of $2,943.37, total monthly expenses of $5,919.25. She indicated that she
had a total of $12,176.17 in cash and checking and savings accounts. However, the only supporting
financial documentation that appellant submitted were two receipts from a healthcare provider,
which noted a balance, and an AAA battery invoice. No other documentation supporting her
purported income or expenses was submitted. Although appellant had been advised to submit
documentation substantiating her income and expenses in OWCP’s preliminary overpayment
determination dated November 20, 2019, she failed to provide sufficient documentation of her
income and expenses as required by section 10.438 of its regulations.19 OWCP, therefore, did not
have the financial information necessary to determine if appellant needed substantially all of her
current income to meet current ordinary and necessary living expenses and, also, if her assets
exceeded a specified amount as determined by OWCP.20
The Board also finds that appellant has not established that she was entitled to waiver on
the basis that recovery of the overpayment would be against equity and good conscience. In the
overpayment action request form, appellant indicated that she could not possibly afford to pay the
overpayment. She, however, did not provide any financial information to support her allegations.21
Appellant, therefore, has not established that recovery of the overpayment was against
equity and good conscience.22

17

Id. at § 10.438(b).

18

Id. § 10.436.

19

P.B., Docket No. 20-0862 (issued November 25, 2020); R.W., Docket No. 18-1059 (issued February 6, 2019).

20

Supra notes 16 and 19.

21

See P.B., supra note 19.

22

P.B., id.; M.A., Docket No. 18-1666 (issued April 26, 2019).

6

Because appellant has not established that recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience, she has not shown that OWCP
improperly refused to waive recovery of the overpayment.23
On appeal appellant argues that she will experience severe hardship as she has less income
coming in and the same expenses going out. However, for the reasons stated above, she has not
shown that OWCP improperly denied waiver of recovery of the overpayment. While appellant
also indicated that she had provided OWCP with bank statements from April, August, September,
October, and November 2019, which included cancelled checks with the bills and expenses she
paid along with other cancelled checks and receipts, the record was devoid of such evidence at the
time OWCP issued its final overpayment determination.
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.24
Section 10.441(a) of OWCP’s regulations25 provides in pertinent part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no refund
is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize
any hardship.”26
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$445.00 from appellant’s continuing compensation payments every 28 days.
OWCP provided appellant a Form OWCP-20 with its November 20, 2019 preliminary
overpayment determination. It afforded her the opportunity to provide appropriate financial
information and documentation to OWCP.27 Although appellant completed the Form OWCP-20
overpayment recovery questionnaire, she did not provide sufficient financial documentation to
support her income and expenses prior to the final April 24, 2020 overpayment determination. The
overpaid individual is responsible for providing information about income, expenses, and assets

23

See S.W., Docket No. 20-0363 (issued November 23, 2020); B.C., Docket No. 19-0629 (issued June 2, 2020).

24

20 C.F.R. § 10.441; see M.P., Docket No. 18-0902 (issued October 16, 2018).

25

Id. at § 10.441(a).

26

Id.; see C.M., Docket No. 19-1451 (issued March 4, 2020).

27

Id. at § 10.438.

7

as specified by OWCP.28 When an individual fails to provide requested financial information,
OWCP shall follow minimum collection guidelines designed to collect the debt promptly and in
full.29 The Board, therefore, finds that OWCP properly required recovery of the overpayment from
appellant’s continuing compensation payments at the rate of $445.00 every 28 days.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $19,667.43 for which she was without fault, because she
concurrently received FECA wage-loss compensation and SSA age-related retirement benefits for
the period October 1, 2017 through October 12, 2019 without appropriate offset. The Board
further finds that OWCP properly denied waiver of recovery of the overpayment and properly
required recovery of the overpayment by deducting $445.00 from her continuing compensation
payments.
ORDER
IT IS HEREBY ORDERED THAT the April 24, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 3, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

28

Id. at § 10.438(a); see M.S., supra note 16.

29
See A.S., Docket No. 19-0171 (issued June 12, 2019); Frederick Arters, 53 ECAB 397 (2002); Federal (FECA)
Procedure Manual, supra note 14 at Chapter 6.400.3 (September 2018).

8

